DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Stein (37,240) on 3/31/2021.

The application has been amended as follows: 
	As to claim 2, line 9, after “surface”, delete “side”.

	As to claim 7, line 2, after “on”, change “the” to - - an - -.

	As to claim 8, line 2, before “main”, change “the” to - - a - -.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of 1-9 is the inclusion of a common discharge part in an image forming apparatus disposed at a junction of a downstream side end of a sheet conveying path in a sheet conveying direction and a downstream side end of a document conveying path in a document conveying direction, so as to discharge the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137.  The examiner can normally be reached on M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/SUSAN S LEE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



sl